FILED
                             NOT FOR PUBLICATION                            OCT 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KITRICH A. POWELL,                               No. 10-17498

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00093-RCJ-
                                                 RAM
  v.

JAMES GIBBONS; et al.,                           MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Nevada state prisoner Kitrich A. Powell appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging numerous

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915(e)(2), Huftile v. Miccio-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005), and may affirm on any ground

supported by the record, Trimble v. City of Santa Rosa, 49 F.3d 583, 584 (9th Cir.

1995) (per curiam). We review for an abuse of discretion rulings regarding local

practice and rules. Guam Sasaki Corp. v. Diana’s, Inc., 881 F.2d 713, 716 (9th

Cir. 1989). We affirm.

      Dismissal was proper on Powell’s claim concerning the opening of his legal

mail outside of his presence because defendants were entitled to qualified

immunity. See Pearson v. Callahan, 555 U.S. 223 (2009) (concluding that state

officers were entitled to qualified immunity because their actions did not violate

clearly established law); Sherman v. MacDougall, 656 F.2d 527, 528 (9th Cir.

1981) (reserving issue of whether there is a constitutional violation where a prison

official opens a prisoner’s legal mail outside the prisoner’s presence). Moreover,

Powell’s allegations that mailroom personnel did not provide postage for his

outgoing mail fail to state a claim because they do not implicate a constitutionally

protected interest. See Sandin v. Conner, 515 U.S. 472, 484 (1995).

      We affirm the dismissal of all Powell’s remaining claims for the reasons

stated by the district court in its order dismissing the case, filed on October 20,

2010. We construe the dismissal of Powell’s state law claims to be without




                                           2                                     10-17498
prejudice. See Gini v. Las Vegas Metro. Police Dep’t, 40 F.3d 1041, 1046 (9th Cir.

1994).

         The district court did not abuse its discretion when it ordered the court clerk

not to file Powell’s initial complaint because the complaint did not comply with the

local rules. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants

must follow the same rules of procedure that govern other litigants.”).

         Powell’s remaining contentions are unpersuasive.

         AFFIRMED.




                                             3                                    10-17498